Citation Nr: 0218480	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than December 
26, 2000, for a 100 percent schedular rating for the 
veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, 
Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served 
on active duty from April 1970 to December 1971.  His 
awards and decorations included the Combat Infantryman 
Badge, two awards of the Purple Heart Medal, and the 
Parachutist Badge.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision 
by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


FINDING OF FACT

Since January 4, 2000, the veteran's PTSD has been 
manifested primarily by anxiety; sleep impairment and 
nightmares; agitation; disorganized thoughts; 
ruminative, introspection; rambling, pressured speech; 
a lack of concentration; a lack of motivation; a 
depressed mood; an explosive temper; mistrust of 
others; and suicidal ideation. 


CONCLUSION OF LAW

The criteria for an effective date of January 4, 2000, 
for a 100 percent schedular evaluation for PTSD, have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5110(b)(2) (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.400(o)(2) (2002). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)).  That law 
redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

After reviewing the record, the Board finds that the 
RO has met its duty to assist the veteran in the 
development of his claim.  By virtue of information 
communicated to the veteran during a telephone call in 
April 2001, and by virtue of information sent to the 
him in May 2001 and in the Statement of the Case 
(SOC), the veteran and his representative were 
notified of evidence necessary to substantiate the 
veteran's claim of entitlement to an effective date 
earlier than December 26, 2000, for a 100 percent 
schedular rating for his service-connected PTSD.  Such 
information also informed the veteran of what evidence 
and information VA would obtain for him, with specific 
references to such materials as government reports and 
medical records.  The RO also explained what 
information and evidence the veteran needed to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; and in 
fact, it appears that all evidence so identified has 
been obtained and associated with the claims folder.  
Such evidence includes VA outpatient records 
reflecting treatment from January 2000 through April 
2001 at the VA medical facilities in Poplar Bluff and 
Cape Girardeau, Missouri.  The RO has also had the 
veteran examined by a VA psychological examiner and 
evaluated by a VA social worker in May 2001.  The 
reports of that examination and survey have been 
associated with the claims folder.  Finally, the Board 
notes that the veteran has been informed of his right 
to have a hearing in association with his appeal; 
however, to date, he has declined to exercise that 
right.  Accordingly, there is no need for further 
development of the evidence in order to meet the 
requirements of the VCAA.  

II.  The Facts 

On December 16, 2000, the veteran underwent a VA 
psychological examination which was not done in 
conjunction with the current appeal.  The veteran 
reported frequent flashbacks and nightmares, and it 
was noted that he essentially had visual 
hallucinations.  He stated that he had been self-
employed for 10 years and that he lost about 30 days 
of employment a year, due exclusively to his 
psychiatric problems.  He reportedly had difficulty 
relating to others, and it was noted that he was 
chronically depressed and anxious.  He had difficulty 
focusing and lost his train of thought.  He admitted 
thoughts of suicide and death without plans or intent.  
He also reportedly had difficulty maintaining personal 
hygiene.

On examination, the veteran was oriented to time, 
place, and person.  He demonstrated some short-term 
memory loss, and it was noted that he participated in 
some obsessive/ritualistic behavior by checking the 
perimeter of his house 10 times a night.  At times, 
his speech was fast, and at other times, there were 
long pauses.  He appeared quite anxious and shaky, 
almost tearful.  He had increased panic attack which 
caused severe agitation.  The diagnosis was PTSD, and 
the examiner assigned the veteran a GAF of 55 due to 
moderate symptoms.  (GAF stands for global assessment 
of functioning which under the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994) (DSM-IV) reflects the psychological, social, and 
occupational functioning of those with psychiatric 
disability on a hypothetical continuum of mental 
health-illness.  The nomenclature in DSM IV has been 
specifically adopted by VA in the evaluation of mental 
disorders. 38 C.F.R. § 4.125, 4.130 (2002).  A 55-60 
GAF score indicates moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. 
Brown, 240, 242 (1995).  A GAF of 50 is defined as 
'Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)).

On December 26, 2000, the RO received the veteran's 
claim of entitlement to a rating in excess of 30 
percent for his service-connected PTSD.

Pursuant to the veteran's claim, the RO obtained the 
veteran's medical records, which reflected treatment 
at the VA from January 4, 2000 to April 2001.  They 
showed that the veteran underwent 
psychiatric/psychological counseling for his PTSD.  
The various manifestations included, anxiety; sleep 
impairment with nightmares; agitation; rambling, 
pressured speech; a lack of concentration; a lack of 
motivation; a depressed mood; disorganized thoughts; 
an explosive temper; mistrust of others; and suicidal 
ideation.  It was noted that he had owned an 
automobile repair business for several years but that 
he had to sell the business due, at least in part, to 
the manifestations of his PTSD.  He reportedly had 
confrontations with customers and salesman which had 
the potential for physical violence.  Following 
treatment in January 2000, the health care provider 
gave the veteran a GAF 51.  In February 2001, she gave 
the veteran a GAF of 45. 

During the VA psychological examination in May 2001, 
the veteran reported problems with anxiety and 
depression.  He stated that he was constantly anxious 
and that he frequently had memories, intrusive 
thoughts, flashbacks, and nightmares of combat.  He 
reportedly found it very difficult to be around people 
and noted that he was easily startled by sudden 
noises.  He also stated that he lacked energy to do 
anything.  He noted that for several years, he had 
been followed by the VA for PTSD.  

The veteran reported that since service, he had held a 
number of jobs.  The longest lasted 10 years, when he 
owned an automobile repair business.  He stated that 
he had to give the business up because he could no 
longer deal with customers and because he could no 
longer function on the job due to his health and 
mental health problems.  He stated that he spent his 
days sleeping until 9 or 10 o'clock when he would try 
to do yard work or help around the house.  He 
reportedly had no hobbies or interests and no close 
friends.  

On examination, the veteran's speech was clear.  His 
thoughts appeared to be somewhat tangential and, at 
times, he appeared to difficulty organizing his 
thoughts.  There were signs of introspective and 
ruminative thinking, as well as some evidence of 
anxiety and mild depression.  The veteran was oriented 
to the date, year, month, and place, but not to the 
day.  No difficulties were noted on immediate recall, 
but he was only able to recall two out of three on 
delayed recall.  He had no problems with attention 
calculation or language, and there was no evidence of 
hallucinations or delusions or of homicidal or 
suicidal thoughts.  The relevant diagnoses were PTSD 
and dysthymic disorder, and the examiner assigned the 
veteran a GAF of 45 to 50.

The examiner recommended that the veteran continue to 
obtain psychiatric treatment and supportive 
counseling.  The examiner concluded that due to the 
veteran's history of PTSD and current level of 
psychological functioning, he would have difficulty 
maintaining employment.  He did state that the veteran 
could possibly resume employment in the future if his 
health and mental health problems could be addressed 
and stabilized.

During the May 2001 VA Social Work Survey, it was 
noted that the veteran presented a violence risk to 
both strangers and family members.  He reportedly had 
great difficulty with interpersonal skills which was 
attributable to the trauma he sustained in combat.  
Also, his coping skills had reportedly been damaged as 
a result of his combat experiences.  He reported 
occasional suicidal ideation due to depression and 
flashbacks, but had no plan for suicide at the time of 
the survey.  

On further evaluation, the veteran reported that he 
isolated himself at home and that he had intrusive 
thoughts of Vietnam.  He appeared easily preoccupied 
and seemed uncomfortable discussing his problems.  He 
was extremely talkative and appeared somewhat manic, 
but had difficulty focusing on the topic of 
discussion.  He reported a long history of conflicts 
with employees, customers, and family members and that 
he had threatened employees and customers with bodily 
harm.  He also reported problems with memory, such as 
remembering appointments.

By a rating action, dated in August 2001, the RO 
raised the veteran's schedular rating for his service-
connected PTSD to 100 percent, effective December 26, 
2000.

III.  Analysis

The veteran seeks an effective date earlier than 
December 26, 2000, for his 100 percent schedular 
evaluation for PTSD.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. 
Part 4 (2002).  The percentage ratings represent, as 
far as can practicably be determined, the average 
impairment in earning capacity (in civilian 
occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1 (2002).  

PTSD is rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  A 30 percent rating is 
warranted when there is occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, 
recent events).  A 50 percent rating is warranted when 
there is occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing 
and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent 
disability rating is warranted when there are such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for 
names of close relatives, own occupation, or own name. 

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be 
fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o)(1) (2002).  There is an exception 
in that the effective date may the earliest date as of 
which it is ascertainable that an increase in 
disability has occurred, provided that the application 
therefor is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

A review of the evidence discloses that in August 
2001, the RO granted the veteran a 100 percent 
schedular evaluation for PTSD.  It assigned an 
effective dated of December 26, 2000, the date the RO 
received his claim for an increased rating.  VA 
outpatient records, which reflect mental health 
treatment since January 4, 2000, show that the 
veteran's PTSD was manifested by anxiety; sleep 
impairment with nightmares; agitation; rambling, 
pressured speech; a lack of concentration; a lack of 
motivation; a depressed mood; disorganized thoughts; 
an explosive temper; mistrust of others; and suicidal 
ideation.  Indeed, those symptoms led him 
confrontations at work and increased stress, which 
ultimately led him to sell his business.  In fact, the 
symptoms set forth in his VA outpatient treatment 
records were essentially the same as those which led 
the May 2001 VA psychological examiner to conclude 
that the veteran would have difficulty maintaining 
employment.  Therefore, there is a reasonable basis to 
conclude that the veteran's PTSD increased in severity 
as of January 4, 2000, almost one year prior to the 
receipt of his claim of entitlement to an increased 
rating for that disorder.  Accordingly, the effective 
date of the 100 percent schedular rating for PTSD 
should be adjusted to reflect that increase.  

In arriving at this decision, the Board notes the 
representative's contentions that the RO did not 
obtain all of the veteran's treatment records in 
making its decision.  In the notice of disagreement, 
received in August 2001, he reported that the veteran 
had been treated at VA medical facilities in St. 
Louis, Poplar Bluff, and Cape Girardeau.  He did not, 
however, specify the dates of such treatment.  
Moreover, the VA outpatient treatment records obtained 
in conjunction with the current claim contain 
treatment records from Poplar Bluff and Cape 
Girardeau.  In fact, as the RO noted in the SOC, such 
records were obtained from an automated system which 
consolidates the reports from a number of different 
facilities, including those identified by the 
representative.  Therefore, the Board is satisfied 
that all recent VA treatment records which could be 
used to support the veteran's claim have been obtained 
and associated with the claims folder.  


ORDER

Entitlement to an effective date of January 4, 2000, 
for a 100 percent schedular rating for PTSD is 
granted, subject to the law and regulations governing 
the award of monetary benefits.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with 
our decision.  We are in the process of updating the 
form to reflect changes in the law effective on 
December 27, 2001.  See the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 
115 Stat. 976 (2001).  In the meanwhile, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled 
"Appeal to the United States Court of Appeals for 
Veterans Claims."  (1) A "Notice of Disagreement 
filed on or after November 18, 1988" is no longer 
required to appeal to the Court.  (2) You are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with 
respect to the claim on or after November 18, 
1988" is no longer a condition for an attorney-
at-law or a VA accredited agent to charge you a 
fee for representing you.


 

